FILED
                            NOT FOR PUBLICATION
                                                                            MAR 21 2017
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBERT WILLIAMS; ROBERT                          No.   14-36057
WILLIAMS, as Trustee for the Legacy VI
Trust,                                           D.C. No. 9:14-cv-00075-DWM

               Plaintiffs-Appellants,
                                                 MEMORANDUM*
          v.

RYAN ZINKE, Secretary of the
Department of the Interior;** GREGORY
MARENGO; FIRST AMERICAN TITLE
COMPANY; BUREAU OF INDIAN
AFFAIRS,

               Defendants-Appellees.

                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                             Submitted March 9, 2017***
                                 Portland, Oregon


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        Ryan Zinke has been substituted for Sally Jewell pursuant to Fed. R. App.
P. 43(c).
      ***
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN, FISHER and FRIEDLAND, Circuit Judges.

      Robert Williams appeals the district court’s order granting First American

Title Company’s motion to dismiss based on res judicata and collateral estoppel.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court properly dismissed Williams’ claim for breach of the title

insurance contract because that claim was previously decided by a Montana state

court. Under Montana law, res judicata “bars a party from relitigating a matter that

she has already had an opportunity to litigate.” Baltrusch v. Baltrusch, 130 P.3d
1267, 1273 (Mont. 2006).1 Here, the dispute is whether Williams holds title to

certain property in fee simple or whether it remains in trust status, with title held by

the United States. Although Williams argues otherwise, that precise question was

resolved by the Lake County, Montana district court in a previous title insurance

claim Williams brought against First American. Moreover, because Williams both

raised and extensively briefed the fee-versus-trust question before the state court,

his contention that he did not have a full and fair opportunity to litigate this claim

fails. Res judicata bars Williams from relitigating the title insurance claim here.

      AFFIRMED.



      1
       Montana’s claim preclusion rules control. See McDonald v. City of West
Branch, Mich., 466 U.S. 284, 287 (1984); 28 U.S.C. § 1738.

                                           2